Citation Nr: 0713178	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-14 981A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50% for 
mental impairment with headaches, associated with cerebral 
vasculitis.

2.  Entitlement to an initial rating in excess of 30% for 
movement impairment with ataxic gait and upper extremity 
incoordination, associated with cerebral vasculitis.

3.  Entitlement to an initial rating in excess of 30% for 
impairment of visual acuity and field of vision, associated 
with cerebral vasculitis.

4.  Entitlement to an initial rating in excess of 10% for 
nystagmus associated with cerebral vasculitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1984 to July 
1999.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2000 rating action that 
granted service connection from July 1999 and assigned an 
initial 30% rating for impairment of visual acuity and field 
of vision, and initial 10% ratings each for cerebral 
vasculitis with multifocal cerebral dysfunction, and for 
nystagmus.  Because the appeal involves requests for higher 
ratings assigned following the initial grants of service 
connection, the Board has characterized them in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In November 2002, the veteran and his wife testified at a 
hearing before a decision review officer at the RO; a 
transcript of the hearing is of record.

By rating action of January 2003, the RO re-evaluated the 
cerebral vasculitis residuals and assigned separate ratings 
from July 1999 for mental impairment with headaches (50%), 
movement impairment with ataxic gait and upper extremity 
incoordination (30%), impairment of visual acuity and field 
of vision (30%), and nystagmus (10%).  The matters of initial 
ratings in excess of those assigned remain for appellate 
consideration.  

In October 2003, the veteran and his wife testified at a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.

In June 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's mental impairment with headaches, 
associated with cerebral vasculitis, is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity, due to symptoms including 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The veteran's movement impairment with ataxic gait and 
upper extremity incoordination, associated with cerebral 
vasculitis, is no more than moderately disabling.

4.  The veteran's impairment of visual acuity and field of 
vision, associated with cerebral vasculitis, is manifested by 
vision correctable to 20/20 bilaterally, and concentric 
contraction of the visual field to within 30 degrees on the 
right and to within 16 degrees on the left on recent VA 
examination.

5.  The veteran has bilateral nystagmus associated with 
cerebral vasculitis.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50% for 
mental impairment with headaches, associated with cerebral 
vasculitis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9305 (2006).  

2.  The criteria for an initial rating in excess of 30% for 
movement impairment with ataxic gait and upper extremity 
incoordination, associated with cerebral vasculitis, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8000-
8105 (2006).

3.  The criteria for an initial rating in excess of 30% for 
impairment of visual acuity and field of vision, associated 
with cerebral vasculitis, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.75, 4.84a, Diagnostic Codes 6078, 6080 (2006).

4.  The criteria for an initial rating in excess of 10% for 
nystagmus, associated with cerebral vasculitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.84a, Diagnostic Code 6016 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A May 2005 post-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claims, 
and what was needed to establish entitlement to a higher 
rating (evidence showing that a service-connected disability 
had gotten worse).  Thereafter, he was afforded opportunities 
to respond.  The Board thus finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and been provided ample 
opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them; specified what records the VA had received, and what 
records it was responsible for obtaining, to include Federal 
records; and requested the veteran to furnish any evidence 
that he had in his possession that pertained to his claims.  
The Board thus finds that the 2005 RO letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As indicated 
above, all 4 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, a document meeting the 
VCAA's notice requirements was not, nor could it have been, 
furnished to the veteran prior to the January 2000 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
November 2000.  However, the Board finds that, in this 
appeal, the delay in issuing the 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 RO 
notice letter, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the 
claims before it readjudicated them on the basis of all the 
evidence of record in June 2006 (as reflected in the 
Supplemental Statement of the Case (SSOC)).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the appellant was notified of all pertinent 
rating formulas in the October 2002 Statement of the Case and 
the January 2003 and February and June 2006 SSOCs, and of the 
degree of disability and the effective date information in 
the June 2006 SSOC, and that these suffice for 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining extensive 
post-service VA and military medical records up to 2006.  The 
veteran was afforded comprehensive VA examinations in 1999, 
2002, 2005, and 2006.  Transcripts of his November 2002 RO 
and October 2003 Board hearing testimony have been associated 
with the claims folder.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In July 2006, the veteran 
stated that he had no additional information or evidence to 
submit in connection with his claims.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  A veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  Mental Impairment with Headaches

The veteran's mental impairment with headaches, associated 
with cerebral vasculitis, has been initially rated as 50% 
disabling since July 1999 under the provisions of 38 C.F.R. § 
4.130, DC 9305.  Under that DC, a 50% rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a DC which represents the 
dominant (more disabling) aspect of the condition.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.126(d).

Considering the pertinent evidence in light of the criteria 
of DC 9305, the Board finds that the veteran's mental 
impairment, the dominant aspect of this disability associated 
with cerebral vasculitis, has not been more than 50% 
disabling at any time since the initial grant of service 
connection in 1999 up to the present time, as it has not been 
shown to be so disabling as to warrant a 70% or higher 
rating.  The medical evidence of record documents that the 
veteran's mental impairment is primarily manifested by 
circumstantial speech and some difficulty in understanding 
complex commands at times, and disturbances of motivation and 
mood.  However, he has not had a flattened affect, panic 
attacks, or impaired judgment or abstract thinking, and his 
memory impairment is no more than mild.  In addition, he has 
had good social interactions with his family and with friends 
outside the family, albeit not very close friends, and he has 
been able to enjoy recreational fishing and exercising in a 
gym.  Moreover, there have been no personal hygiene problems.  
With respect to industrial capacity, the veteran has been 
steadily employed as a mechanic, and he has reported no 
problems on the job which does not involve stress.

On June 1999 VA examination, the veteran complained of 
difficulty thinking and a chronic daily headache.  
Neuropsychological testing demonstrated slowness in mental 
processing and a diminished intelligence quota (IQ) 
suggestive of diffuse brain dysfunction.  On current 
examination, the veteran was alert and coherent, and nor 
aphasic.  Memory was good and he presented with normal 
informational processing speed, interacting well with the 
examiner.  The impression was cerebral vasculitis with 
multifocal cerebral dysfunction, manifested largely in a 
minimal to mild organic mental dysfunction.

On December 2000 military neuropsychological evaluation, the 
veteran complained that his mental disorder caused him 
problems at work, particularly when under stress.  He stated 
that he was recently fired from a job as a maintenance 
supervisor because his work was slow and below standards.  He 
also complained of headaches nearly every other day that 
appeared to be related to stress.  He denied problems with 
memory, abstract reasoning, problem solving skills, anxiety, 
depression, or suicidal thoughts.  On current examination, 
the veteran was casually dressed and well groomed.  He was 
alert, oriented, and cooperative and affect was euthymic, and 
he displayed no acute emotional distress.  Speech was 
generally spontaneous and coherent, but tended to be rather 
circumstantial.  He occasionally lost his train of thought 
when speaking, but displayed no paraphasic errors.  He 
attended well, and had no difficulty comprehending or 
following directions.

Various tests showed a full IQ of 98, suggested decreased 
cognitive efficiency when working under time pressures, and 
showed a borderline range between normal and impaired 
neuropsychological functioning.  Sustained attention and 
concentration were within normal limits on some tasks, but 
the time required to complete certain tasks was significantly 
greater than average.  Memory was generally only mildly 
impaired.  He did not experience significant depressive 
symptoms.  In general, he did better on tasks requiring 
verbal skills and reasoning, but had somewhat more difficulty 
with certain visual reasoning and psychomotor tasks.  The 
diagnoses included cognitive disorder, not otherwise 
specified, primarily involving visuoperceptual and 
psychomotor functioning, productive of moderate impairment of 
military adaptability and definite impairment of 
social/industrial adaptability.  The examiner concluded that, 
with proper vocational counseling to develop career skills, 
the veteran should be capable of gainful employment, and that 
significant changes in his neuropsychological functioning 
were not expected in the near future.

At the November 2002 RO hearing, the veteran testified about 
how his mental disability impaired him socially and 
industrially.  He stated that he was currently employed as a 
mechanic, and that he suffered from headaches that were 
severe at times but did not last a long time.  He felt that 
his current ability to work was fine as long as he did not 
have to supervise people, which caused him stress.  The 
veteran's wife stated that he suffered from mood swings, and 
that their social life was very limited, mainly restricted to 
family.                

On December 2002 VA fee-basis neurological examination, the 
veteran's headaches were noted to be short, quick, and brief, 
and occurred approximately once per month.  Current 
examination showed intact but slow memory, with normal 
attention and slow language, but fluent speech.  Fund of 
knowledge was intact.  The diagnosis was cerebral vasculitis 
that had severely impacted the veteran's life and degree of 
employability, with neuropsychiatric factors including 
irritability, emotional lability, and trouble doing more than 
a single task from a cognitive standpoint, but the examiner 
concluded that the veteran's headaches were not significant.

On December 2002 VA fee-basis psychiatric examination, the 
veteran was noted to be currently employed in industrial 
mechanics, in which job he felt he was doing fine, except for 
feeling that his relations with co-workers were sometimes 
strained because of his own problems of irritability and 
impatience.  He complained of difficulty making friends, and 
some shaken self-confidence and frustration.  He denied 
depression or suicidal or homicidal ideation.  He described 
headaches consisting of spells in which a severe headache 
would last no more than 20 or 30 seconds, and then be gone.  
On examination, speech was rambling, indistinct, and awkward, 
with halting sentences and sometimes mild stammering.  He 
stated that he had trouble understanding tasks, and that he 
suffered from moodiness.  Thought processes were generally 
well-organized, and there was no pressured speech.  He was 
well-oriented and did calculations slowly but without 
mistakes.  Affective responses were slightly constricted, but 
emotions were appropriate and congruent.  There were no 
delusions or hallucinations, and insight and judgment were 
good.  He was deemed competent to handle his benefits.  The 
assessment was mood disorder with depressive features due to 
cerebral vasculitis, and a Global Assessment of Functioning 
(GAF) score of 46 was assigned.

On May 2003 military examination, the veteran reported doing 
well over the past year, but complained of continuing 
difficulty when managing multiple tasks or in stressful 
situations.  On examination, he was alert and oriented.  The 
impression was stable cerebral vasculitis.

At the October 2003 Board hearing, the veteran testified 
about how his mental disability impaired him socially and 
industrially.  He stated that he was currently employed as a 
mechanic.  His wife stated that he suffered from mood swings.

On December 2003 military examination, the veteran was alert 
and oriented, with intact speech.  Overall, he was assessed 
to have done well.  His rare severe headaches were not a 
problem.  The impression was stable cerebral vasculitis.

On November 2005 VA psychiatric examination, the veteran 
complained of mood swings, trouble controlling his emotions, 
severe headaches once a month or every 6 weeks, and 
difficulty multi-tasking, with poor concentration.  He had no 
complaints with respect to sleep, and reported positive 
interests including fishing and exercising in a gym.  Hygiene 
was good, and he denied mania, depression, psychosis, other 
anxiety-type symptoms, or suicidal or homicidal ideation.  He 
reported a good marriage of 25 years' duration and good 
relations with his 2 children, who were in their '20s and 
lived separately.  The veteran was currently employed as a 
mechanic, and he reported no problems on the job.  He 
reported having friends, but no very close friends, and 
enjoyed being around people, but admitted to a problem with 
moodiness.  He had good relationships with his mother, 
father, and brothers.  

On mental status examination, the veteran was casually 
dressed, with good eye contact and normal but abundant 
speech.  Thought processes were logical and coherent but 
circumstantial, quite verbose, and re-directable at times.  
There was no evidence of psychosis, hallucinations, or 
suicidal or homicidal ideation.  Affect was euthymic and very 
mild-mannered.  Neuropsychological evaluation revealed 
evidence of a decline in intellectual functioning skills, 
mild overall memory impairment, and response speed deficits.  
The diagnoses were mental disorder due to cerebral 
vasculitis, and cognitive disorder, and a GAF score of 60 was 
assigned on the basis of symptoms that affected the veteran's 
ability to work.  He had to modify his activities to avoid 
things that might evoke extreme emotions, and now preferred 
working with machines rather than people in an effort to 
avoid stress and extreme emotions.  He currently socialized 
mainly with his wife and family members.  The examiner noted 
that the veteran continued to experience mood lability 
symptoms and occasionally felt limited in a cognitive sense, 
with difficulty multi-tasking, and functioning better in a 
repetitive job rather than one in which he might be required 
to perform many different functions.            

January 2006 VA neuropsychological examination showed good 
grooming and hygiene.  Attention, comprehension, and mental 
speed were normal.  Mood was calm, and affect appropriate.  
There were no observed behaviors suggesting abnormal 
functioning, such as memory problems.  Testing showed a full-
scale IQ of 99.  Attention tests were low average to 
impaired.  Memory was mildly variable.  There were 
impairments in verbal fluency.  There were no easily-
discerned patterns of change when compared with testing 
conducted in 1999 and 2000, with improved current letter 
fluency, inferential reasoning, and visual memory, and a 
decline in visual-spatial processing speed and attention, and 
organizational/construction skills.  There was mild memory 
impairment overall.  The examiner commented that further 
changes in the veteran's cognitive functioning related to his 
cerebral vasculitis were not expected, since his current 
level of functioning was stable.  The diagnostic impressions 
were cognitive disorder, and mood disorder due to cerebral 
vasculitis. 

In a February 2006 addendum to a November 2005 VA 
neurological examination report, the examiner noted that the 
veteran had headaches approximately once per month that were 
explosive, of 3 to 5 seconds' duration, and ceased abruptly.  
He stated that the headaches were not incapacitating. 

Considering the evidence in light of the criteria noted 
above, the Board finds that the symptoms of the veteran's 
mental impairment associated with cerebral vasculitis are 
indicative of occupational and social impairment with reduced 
reliability and productivity due to certain symptoms, 
including difficulty in establishing and maintaining 
effective work and social relationships, thus meeting the 
criteria for no more than the assigned 50% rating.  

Although the evidence shows that the veteran has had 
circumstantial speech and some difficulty in understanding 
complex commands at times, and disturbances of motivation and 
mood, he has not had a flattened affect, panic attacks, or 
impaired judgment or abstract thinking, and his memory 
impairment is no more than mild.  Moreover, he has enjoyed 
good social interactions with his family and with some 
friends outside the family, has engaged in recreational 
fishing and exercising in a gym, and there have been no 
personal hygiene problems.  With respect to industrial 
capacity, the veteran has been regularly employed as a 
mechanic, and he has reported no problems on the job which 
does not involve stress.

The Board finds that the symptoms associated with the 
veteran's mental impairment associated with cerebral 
vasculitis simply do not meet the criteria for at least the 
next higher 70% rating, that is, occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to certain symptoms; rather, the Board finds that those 
delineated symptoms were not characteristics of the veteran's 
current psychiatric disability.  Specifically, the veteran 
has had some difficulty adapting to stressful circumstances, 
but he has not been shown to have suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  
      
The Board also notes that the veteran was assigned GAF scores 
of 46 in 2002 and 60 in 2005.  According to the 4th Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF scores 
between 41 and 50 are indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g. a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record shows that the 
veteran has a few friends, although not very close ones, and 
a steady, reliable work record as a mechanic, and fails to 
show that his symptoms include suicidal ideation, a flat 
affect, panic attacks, severe obsessional rituals, or 
frequent shoplifting.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 50% for mental 
impairment with headaches is not warranted under any 
pertinent provision of the rating schedule, and must thus be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Movement Impairment with Ataxic Gait and Upper Extremity 
Incoordination

The veteran's movement impairment with ataxic gait and upper 
extremity incoordination, associated with cerebral 
vasculitis, has been initially rated as 30% disabling since 
July 1999 under the provisions of 38 C.F.R. § 4.124a, DCs 
8000-8105.  Rated by analogy to Sydenham's Chorea under DC 
8105, moderate movement impairment warrants a 30% rating.  
50%, 80%, or 100% ratings require moderately severe, severe, 
or pronounced, progressive, grave movement impairment, 
respectively. 

Considering the pertinent evidence in light of the criteria 
of DC 8105, the Board finds that the veteran's movement 
impairment has not been more than 30% disabling at any time 
since the initial grant of service connection in 1999 up to 
the present time, as it has not been shown to be so overall 
disabling as to warrant a 50% or higher rating.

On June 1999 VA examination, the veteran gave a history of 
gait instability and incoordination.  Current motor system 
examination showed normal muscle mass, tone, and strength.  
Sensory examination demonstrated a decrease in proprioceptive 
ability.  Finger-to-nose testing was done slowly but 
accurately and without associated tremor or ataxia.  Tendon 
reflexes were brisk and symmetrical, and there were no 
pathological reflexes.  The impressions included cerebral 
vasculitis with multifocal cerebral dysfunction, manifested 
largely in a minimal to mild brain stem dysfunction reflected 
in cerebellar abnormalities. 

December 2000 military examination noted a history of 
recurrent episodes of ataxia, with stable and non-progressive 
neurological symptoms.  Current motor examination showed mild 
variable increased tone in the lower extremities, with 5/5 
strength bilaterally, and -5/5 strength in the finger and toe 
extensors.  Sensory examination showed no deficit to light 
touch, temperature, or vibration.  The Romberg test was 
positive.  Cerebellar evaluation showed slow finger-to-nose 
and heel-to-shin testing and rapid alternating movement, but 
there was no overt ataxia or lateralizing abnormality.  On 
gait evaluation, the veteran walked with an increased base, 
and he was ataxic with a mild spasticity component.  Deep 
tendon reflexes were 3+ and symmetric in the upper and lower 
extremities.  The diagnosis was central nervous system 
vasculitis with persistent disability.

December 2000 military neuropsychiatric evaluation showed 
mildly to moderately impaired left upper extremity motor 
speed on a finger oscillation test, but this was normal on 
the right.  A similar pattern was observed in terms of manual 
dexterity and eye-hand coordination, which were moderately 
impaired using the left hand but only mildly impaired on the 
right.  Left hand grip strength was mildly impaired, but was 
within normal limits on the right.  The examiner concluded 
that significant changes in the veteran's neuropsychological 
functioning were not expected in the foreseeable future.

At the November 2002 RO hearing, the veteran testified that 
he was currently employed as a mechanic, and felt that his 
current ability to work was fine as long as he did not have 
to work from heights, which caused him balance problems.        

On December 2002 VA fee-basis neurological examination, the 
veteran was noted to be employed as a mechanic, and to have 
trouble with fine finger coordination.  Current motor 
examination showed a wide-based gait with a positive Romberg 
test.  The veteran could not tandem-walk, but could walk on 
his toes and heels.  There was adequate strength in the upper 
and lower extremities bilaterally throughout, and no loss of 
motor functioning.  There was some mild loss of coordination 
with fine finger movements and finger-to-nose testing 
bilaterally.  There was full range of motion and strength in 
the upper and lower extremities.  Sensory examination was 
completely within normal limits, and deep tendon reflexes 
were normal but brisk, with a positive jaw jerk.  The 
diagnosis was cerebral vasculitis.

On May 2003 military examination, the veteran reported doing 
well over the past year.  On examination, cranial nerves II 
through XII were within normal limits.  Motor testing was -
5/5 on the left but 5/5 in all other groups.  Sensation was 
intact.  There was mildly decreased left upper extremity 
range of motion.  The impression was stable cerebral 
vasculitis.  

At the October 2003 Board hearing, the veteran testified that 
he was currently employed as a mechanic, and had problems 
with coordination, gait, and balance.  He stated that he 
could not work from heights, such as high up ladders.  

On December 2003 military examination, the veteran complained 
of difficulty with coordination and balance, with gait 
difficulties in particular.  Current examination showed 5/5 
motor strength, no tremor, and intact sensation.  
Coordination testing showed decreased rapid alternating 
movements and dysmetria bilaterally, and difficulty with 
heel-to-shin testing in the left lower extremity.  Romberg 
testing was positive.  Deep tendon reflexes were 3/4, with 
downgoing toes and no clonus.  Gait was wide-based, and the 
veteran was unable to tandem-walk, but was able to walk on 
toes and heels.  The impressions included primary cerebral 
vasculitis, with findings consistent with cerebellar injury, 
to include coordination and balance/gait instability which 
were permanent.

On November 2005 VA neurological examination, the veteran 
complained of increased imbalance, and he was noted to be 
currently employed as a mechanic.  Current examination showed 
a cautious gait, and he was unable to tandem-walk.  Finger-
thumb movements were normal.  Reflexes were slightly but 
definitely more active on the right.  The right plantar 
response was slightly extensor, and the left was definitely 
flexor.  The assessments included status post surgically-
induced cerebellar hemorrhage with moderately-severe gait 
ataxia.  In a February 2006 addendum to the examination 
report, the examiner opined that the veteran's ataxia, 
especially with the gait imbalance, was severe enough to 
prohibit him from working in elevated places.

On January 2006 VA neuropsychological examination, the 
veteran had an awkward gait.  No tremor or ataxic movements 
were observed.  Evaluation of motor functioning showed that 
fine motor dexterity was moderately impaired in both hands.  
Coordination appeared worse in the right hand, with sloppy 
movements.  The examiner concluded that there was no easily-
discerned pattern of change when compared with previous 
evaluations in 1999 and 2000, with the current results only 
mildly different from those of 2000 with respect to a decline 
in response speed for the right hand on coordination testing.             

As the evidence shows that the veteran's movement impairment 
with ataxic gait and upper extremity incoordination has not, 
overall, been more than moderately disabling since the 
initial grant of service connection therefor, the Board finds 
that the claim for an initial rating in excess of 30% for 
that disability must be denied.  In this regard, the Board 
notes that, with respect to industrial capacity, the veteran 
has been regularly employed as a mechanic, and he has 
reported no problems on the job as long as he did not have to 
work from heights.  The 30% rating assigned for the movement 
impairment with ataxic gait and upper extremity 
incoordination represents the greatest degree of overall 
impairment shown since the effective date of the grant of 
service connection, and there is thus no basis for staged 
rating pursuant to Fenderson.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.

C.  Impairment of Visual Acuity and Field of Vision

The veteran's impairment of visual acuity and field of 
vision, associated with cerebral vasculitis, has been 
initially rated as 30% disabling since July 1999 under the 
provisions of 38 C.F.R. § 4.84a, DC 6078.  Under the 
applicable criteria, ratings from 10% to 100% are assignable 
based on impairment of visual acuity under    DCs 6061 
through 6079 or field of vision under DC 6080.  DC 6078 
provides a 30% rating where central visual acuity is 20/70 in 
each eye.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating visual 
impairments.  38 C.F.R. § 4.75.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 
30% is not warranted at any time since the initial grant of 
service connection for impairment of visual acuity and field 
of vision effective in July 1999 up to the present time, as 
it has not been shown to be so disabling as to warrant a 40% 
or higher rating under DCs 6061 through 6079 for impairment 
of central visual acuity, or a 50% or higher rating under DC 
6080 for impairment of field of vision.  

On June 1999 VA neurological examination, the visual fields 
demonstrated a right upper quadrantic field defect.  The 
impressions included cerebral vasculitis reflected in 
disturbed ocular motility.

July 1999 VA ophthalmological examination showed a best 
corrected visual acuity at distance of 20/20 in both eyes.  
External examination was within normal limits.  
Confrontational field testing revealed a right superior 
quadrant anopsia.  Extraocular motility was full in both 
eyes.  There was no evidence of an afferent pupillary defect.  
The assessments included right superior quadrant anopsia.

January 2000 VA visual field testing showed an average 
concentric contraction of the visual field to 44 degrees in 
the right eye and 38 degrees in the left eye, which equated 
to 20/70 visual acuity in each eye.

December 2000 military examination showed no afferent 
pupillary defect.  There was a homonymous right superior 
quadrant defect, but extraocular movements were full. 

At the November 2002 RO hearing, the veteran testified that 
he was currently employed as a mechanic, and felt that his 
current ability to work was fine.

December 2002 fee-basis VA neurological examination showed 
normal fundi and  visual acuity.  Visual field examination 
showed a right superior quadrant hemianopia.  Extraocular 
muscles were intact, and the pupils were symmetric.    

The veteran had no diplopia on May 2003 military examination.

At the October 2003 Board hearing, the veteran testified that 
he was currently employed as a mechanic.

December 2003 military examination showed right upper 
quadrant anopsia.

November 2005 VA neurological examination showed decreased 
responses to movement in the right visual fields.  

On November 2005 VA ophthalmological examination, the 
veteran's complaints included constant diplopia on right 
gaze, and a visual field defect superiorly.  On current 
examination, the veteran's best distant visual acuity was 
20/20 on the right and pinholes to 20/20 -2 on the left.  
Confrontation visual field testing showed a defect in the 
superior right quadrant of both eyes, greater on the left 
than the right.  The pupils were reactive and symmetric in 
constriction, and there was no relative afferent pupillary 
defect.  Extraocular movements were full bilaterally, with a          
4 diopter esotropia demonstrated on extreme right gaze.  This 
was not present on left gaze.  The veteran did not complain 
of diplopia in primary gaze, and he was orthophoric here.  
Dilated fundus examination showed normal vitreous, macula, 
and vessels.  The mid-periphery did have mild drusen.  There 
was no optic nerve pallor.  There was a small circular area 
of retinal atrophy inferiorly in the left eye.  The examiner 
concluded that the findings on current examination were 
similar to those on July 1999 VA examination.  

In a February 2006 addendum to the ophthalmological 
examination report, the examiner stated that testing of the 
right visual field showed a superior right-sided 
quadrantanopia that extended to within 30 degrees of 
fixation.  The left eye showed a contraction of the visual 
field in the superotemporal, superonasal, and inferonasal 
quadrants, and field loss extending to within 16 degrees of 
fixation.  There was diplopia in far left gaze that extended 
approximately 30 degrees horizontally.

As the evidence shows that the veteran's impairment of visual 
acuity and field of vision has not been more than 30% 
disabling since the initial grant of service connection 
therefor, the Board finds that the claim for an initial 
rating in excess of 30% for that disability must be denied.  
In this regard, the Board notes that the requirements for a 
50% rating for impairment of field of vision under DC 6080, 
i.e. concentric contraction of the visual field between 16 
and 30 degrees in both eyes, has not been objectively 
demonstrated.  The 30% rating assigned for the impairment of 
visual acuity and field of vision represents the greatest 
degree of impairment shown since the effective date of the 
grant of service connection, and there is thus no basis for 
staged rating pursuant to Fenderson.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.



D.  Nystagmus

The veteran's nystagmus associated with cerebral vasculitis 
has been initially rated as 10% disabling since July 1999 
under the provisions of 38 C.F.R. § 4.84a,          DC 6016.  
Under the applicable criteria, a 10% rating is the only 
rating assignable for central nystagmus under 38 C.F.R. 
§ 4.84a.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 
10% is not warranted at any time since the initial grant of 
service connection for nystagmus effective in July 1999 up to 
the present time, as 10% is the maximum rating available for 
that disability under DC 6016, and the medical evidence does 
not establish any other findings associated with the 
nystagmus to warrant evaluation under any other provision of 
the rating schedule.   

June 1999 VA neurological examination showed nystagmus in a 
lateral direction in the direction of gaze, with the eyes 
looking up and to each side.

July 1999 VA ophthalmological examination showed full 
extraocular motility in both eyes with evidence of a 
horizontal evoked gaze nystagmus.

December 2000 military examination showed full extraocular 
movements with mild gaze evoked nystagmus, greater on the 
left than the right.  

At the November 2002 RO hearing, the veteran testified that 
he was currently employed as a mechanic, and felt that his 
current ability to work was fine.

December 2002 fee-basis VA neurological examination showed 
rather florid nystagmus bilaterally on end-gaze, but not on 
vertical gaze.  

May 2003 military examination showed nystagmus.

December 2003 military examination showed bilateral 
nystagmus.

At the October 2003 Board hearing, the veteran testified that 
he was currently employed as a mechanic.

November 2005 VA neurological examination showed prominent 
nystagmus with left lateral gaze.  

On November 2005 VA ophthalmological examination, the 
veteran's complaints included nystagmus.  On current 
examination, extraocular movements were full bilaterally, 
with gaze evoked horizontal nystagmus.  The examiner 
concluded that the findings on current examination were 
similar to those on July 1999 VA examination.

As the evidence shows that the veteran's nystagmus has not 
been more than 10% disabling since the initial grant of 
service connection therefor, the Board finds that the claim 
for an initial rating in excess of 10% for that disability 
must be denied.  The 10% rating assigned for the nystagmus 
represents the greatest degree of impairment shown since the 
effective date of the grant of service connection, and there 
is thus no basis for staged rating pursuant to Fenderson.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.




ORDER

An initial rating in excess of 50% for mental impairment with 
headaches, associated with cerebral vasculitis, is denied.

An initial rating in excess of 30% for movement impairment 
with ataxic gait and upper extremity incoordination, 
associated with cerebral vasculitis, is denied.

An initial rating in excess of 30% for impairment of visual 
acuity and field of vision, associated with cerebral 
vasculitis, is denied.

An initial rating in excess of 10% for nystagmus associated 
with cerebral vasculitis is denied



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


